Mr. Presiding Justice Eldredge delivered the opinion of the.court. 2. Mines and minebals, § 91*—who -within act requiring places of refuge. A mine flagman is within the protection of section 21b of the Mines and Miners’ Act (J. & A. If 7489) relating to places of refuge on haulage roads or gangways in mines, where he was injured by being unable to escape from a car after he had assisted, as it was his duty to do, a driver in replacing it on the rails. 3. Mines and minebals, § 91*—evidence in action for injuries caused by failure to provide places of refuge. In an action for injuries sustained by a miner by reason of the failure of the former to provide places of refuge in a mine as required by section 21b of the Mines and Miners’ Act (J. & A. jf 7489), the defendant is not injured by the admission of evidence that at the time the plaintiff was injured he had gone to' the assistance of a driver in replacing a derailed car, at the direction of an assistant mine boss, where the evidence showed that it was a part of the plaintiff’s duties to do so. 4. Aípeal and ebror, § 1033*—predicating error on matter not shown by record. Error cannot be predicated on the alleged admission of evidence not shown by the abstract on appeal. 5. Mines and minerals, § 187*-—when assumed risk and contributory negligence no defense to action for injuries. An instruction in an action for injuries sustained by a miner by failure of his employer to provide places of refuge in a mine as required by section 21b of the Mines and Miners’ Act (J. & A. f 7489), that neither assumed risk nor contributory negligence was a defense, held not prejudicial to the defendant when such defenses were not made and issued by the pleadings or proof. 6. Damages, § 110*—when damages for injuries to miner not excessive. A verdict for $10,000 for injuries sustained by a miner, held not excessive.